11th Court of
Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Jason Aaron Gregory
Appellant
Vs.                   No. 11-03-00023-CR - Appeal
from Collin County
State of Texas
Appellee
 
The trial court
convicted Jason Aaron Gregory, upon his plea of guilty, of sexual assault of a
child.  Pursuant to the plea bargain
agreement, the trial court assessed appellant’s punishment at confinement for
four years.  We dismiss the appeal.
Appellant’s
court-appointed counsel has filed a brief in which counsel states that, after
diligently searching the record and the applicable law, the record reflects no
reversible error.  Counsel has furnished
appellant with a copy of the brief and advised appellant of his right to review
the record and file a pro se brief.  A
pro se brief has not been filed. 
Counsel has complied with the procedures outlined in Anders v.
California, 386 U.S. 738 (1967); Stafford v. State, 813 S.W.2d 503
(Tex.Cr.App.1991); High v. State, 573 S.W.2d 807 (Tex.Cr.App.1978); Currie v.
State, 516 S.W.2d 684 (Tex.Cr.App.1974); and Gainous v. State, 436 S.W.2d 137
(Tex.Cr.App.1969).
Counsel points
out that appellant’s pro se “general” notice of appeal does not meet the
requirements of TEX.R.APP.P. 25.2.  We
agree.  We further note that the notice
of appeal has not been amended.  Rule
25.2(f); Bayless v. State, 91 S.W.3d 801 (Tex.Cr.App.2002).    
The appeal is
dismissed.  Woods v. State, No. 2365-01,
2003 WL 21398613 (Tex.Cr.App. June 18, 2003); Cooper v. State, 45 S.W.3d 77
(Tex.Cr.App.2001); Whitfield v. State, No. 11-02-00187-CR, 2003 WL 21512625
(Tex.App. - Eastland July 3, 2003, no pet’n h.).
 
July 17, 2003                                                                           PER
CURIAM
Do not
publish.  See TEX.R.APP.P. 47.2(b).
Panel consists of:  Arnot, C.J., and
Wright, J., and McCall, J.